IN THE MISSOURI COURT OF APPEALS
                   WESTERN DISTRICT
 JOY GUGLIELMINO,             )
                   Appellant, )
                              )
 v.                           )              WD82855
                              )
 JACKSON COUNTY, MISSOURI,    )              FILED: July 28, 2020
                 Respondent. )
              Appeal from the Circuit Court of Jackson County
                     The Honorable Jalilah Otto, Judge
                Before Division Two: Mark D. Pfeiffer, P.J., and
                       Alok Ahuja and Gary D. Witt, JJ.
      Joy Guglielmino filed suit in the Circuit Court of Jackson County against the

County and against an attorney in the County Counselor’s office. Guglielmino

alleged that the judgment entered in a separate case, which confirmed the sale of

certain real property for delinquent taxes, was void and should be set aside. The

circuit court dismissed Guglielmino’s petition for failure to state a claim on which
relief could be granted, noting that she had failed to timely appeal from the

judgment confirming the tax sale. Guglielmino appeals. Because of significant

deficiencies in Guglielmino’s briefing, we dismiss the appeal.

                               Factual Background
      Guglielmino owned property at 222 W. 62nd Terrace in Kansas City (the

“Property”). In 2017, Jackson County filed a Petition and List of Parcels of Land

Encumbered with Delinquent Taxes in the Circuit Court of Jackson County. (No.

K2017-03163.) The Property was on the list. In 2018, the Court Administrator for

the Circuit Court of Jackson County sold the Property due to the delinquent taxes.
The sale of the property was later confirmed by the court. Guglielmino did not

appeal from the judgment confirming the sale of the Property.

      On September 20, 2018, Guglielmino commenced the present case in the

Circuit Court of Jackson County (No. 1816-CV24301). She purportedly filed the

present suit in her capacity as the Executrix of the Estate of Joyce Ann Jackson,

although Guglielmino’s relationship to the Estate, and the Estate’s relationship to

the Property, is not entirely clear from the record. Guglielmino named as

defendants Jackson County and Ashley Garrett, an attorney in the County

Counselor’s office. Guglielmino argued that the judgment confirming the sale of the

Property in the land tax case should be vacated.

      The defendants moved to dismiss. The motion noted that Guglielmino had

not timely appealed from the judgment confirming the sale of the Property in the

land tax case. The defendants argued that, “[b]y failing to appropriately and timely

appeal, but instead fil[ing] the present action challenging the Judgment of

Confirmation in the same circuit court from which the Judgment came, Plaintiff is

engaging in a collateral attack of the Judgment, which is impermissible under

Missouri law.”
      On May 3, 2019, the circuit court entered its judgment dismissing the case for

failure to state a claim upon which relief can be granted. The judgment specifically

noted that Guglielmino had not filed a timely appeal from the judgment confirming

the sale of the Property in the land tax case.

      Guglielmino appeals.

                                      Analysis
      The requirements for appellate briefing are set forth in Rule 84.04.
“Compliance with Rule 84.04 briefing requirements is mandatory in order to ensure

that appellate courts do not become advocates by speculating on facts and on

arguments that have not been made.” Hiner v. Hiner, 573 S.W.3d 732, 734 (Mo.


                                           2
App. W.D. 2019) (citation and internal quotation marks omitted). “An appellant’s

failure to substantially comply with Rule 84.04 preserves nothing for our review

and constitutes grounds for dismissal of the appeal.” Holding v. Kansas City Area

Transp. Auth., 584 S.W.3d 358, 360 (Mo. App. W.D. 2019) (citation and internal

quotation marks omitted). Although Guglielmino appears pro se, “she is subject to

the same procedural rules as parties represented by counsel, including rules

specifying the required contents of appellate briefs.” Id. (citation and internal

quotation marks omitted).

       Guglielmino’s brief fails to comply with Rule 84.04 in multiple significant

respects. First, her statement of facts does not comply with Rule 84.04(c). “Rule

84.04(c) requires an appellant’s brief contain ‘a fair and concise statement of the

facts relevant to the questions presented for determination without argument.’”

Porter v. Santander Consumer USA, Inc., 590 S.W.3d 356, 358 (Mo. App. E.D. 2019).

“The primary purpose of the statement of facts is to afford an immediate, accurate,

complete and unbiased understanding of the facts of the case.” Holding, 584 S.W.3d

at 360 (citation and internal quotation marks omitted). Furthermore, “all

statements of facts shall have specific page references to the relevant portion of the
record on appeal, i.e., legal file, transcript, or exhibits.” Id. (citation and internal

quotation marks omitted).

       Guglielmino’s statement of facts is not a fair and concise statement of the

facts relevant to the questions presented. The statement is argumentative and

contains only three citations. Upon reviewing the citations, the Court was unable to

locate material supporting Guglielmino’s factual assertions. Moreover,

Guglielmino’s factual statement does not clearly explain the procedural history of

the case. Almost all of the factual statement discusses the land tax case and

Guglielmino’s subsequent eviction from the Property. From reading Guglielmino’s

statement of facts, it is not clear that the circuit court in this case dismissed


                                             3
Guglielmino’s petition because she had failed to state a claim upon which relief can

be granted, because she was seeking to collaterally attack an un-appealed judgment

entered in another case.

       It is not the role of an appellate court to serve as an advocate for a
       litigant, and we have no duty to search the transcript or record to
       discover the facts which substantiate a point on appeal. That is the
       duty of the parties, not the function of an appellate court.
Midtown Home Improvements, Inc. v. Taylor, 578 S.W.3d 793, 797 (Mo. App. E.D.

2019) (citation and internal quotation marks omitted).

       Next, Guglielmino’s Points Relied On are deficient.

       Where, as here, an appellate court is asked to review the decision of a
       trial court, “each point shall (A) [i]dentify the trial court ruling or
       action that the appellant challenges; (B) [s]tate concisely the legal
       reasons for the appellant’s claim of reversible error; and (C) [e]xplain
       in summary fashion why, in the context of the case, those legal reasons
       support the claim of reversible error.” Rule 84.04(d)(1). “The point
       shall be in substantially the following form: ‘The trial court erred in
       [identify the challenged ruling or action], because [state the legal
       reasons for the claim of reversible error], in that [explain why the legal
       reasons, in the context of the case, support the claim of reversible
       error].’”
Holding, 584 S.W.3d at 361 (citation omitted; alterations and emphasis in original).

       None of Guglielmino’s seven Points Relied On complies with Rule 84.04(d).
First, several of Guglielmino’s Points Relied On are multifarious because they
contain more than one distinct claim of error. “Multifarious points preserve nothing

for review.” Hoover v. Hoover, 581 S.W.3d 638, 640 (Mo. App. W.D. 2019) (citation

and internal quotation marks omitted). Next, none of the seven Points

substantially comply with the form required by Rule 84.04(d)(1). The Points do not

“‘[s]tate concisely the legal reasons for the . . . claim of reversible error’ or ‘[e]xplain

. . . why, in the context of the case, those legal reasons support the claim or

reversible error.’” Holding, 584 S.W.3d at 361 (quoting Rule 84.04(d)(1); alterations

in original).



                                              4
      “The purpose of the points relied on is to give notice to the opposing party of

the precise matters which must be contended with and to inform the court of the

issues presented for review.” Hiner, 573 S.W.3d at 735-36 (citation and internal

quotation marks omitted).

      Deficient points relied on force the appellate court to search the
      argument portion of the brief or the record itself to determine and
      clarify the appellant’s assertions, thereby wasting judicial resources,
      and, worse yet, creating the danger that the appellate court will
      interpret the appellant’s contention differently than the appellant
      intended or his opponent understood.
Holding, 584 S.W.3d at 361 (citation omitted). Because it is unclear from

Guglielmino’s Points Relied On what the legal reasons are for her claims of

reversible error, her Points Relied On are plainly deficient.

      Finally, Guglielmino’s argument section fails to comply with Rule 84.04(e).

“Under Rule 84.04(e), a brief must include an argument section that discusses the

points relied on.” Holding, 584 S.W.3d at 361 (citation and internal quotation

marks omitted). “First, Rule 84.04(e) requires appellants to include in their

argument for each claim of error ‘a concise statement describing whether the error

was preserved for appellate review.’” Marck Indus, Inc. v. Lowe, 587 S.W.3d 737,

745 (Mo. App. S.D. 2019). Guglielmino’s brief fails to explain how her claimed

errors were preserved for appellate review. Further, “[t]o develop a point relied on,

the argument section of an appellate brief should show how the principles of law

and the facts interact.” Campbell v. Woodland Lakes Trusteeship, Inc., 591 S.W.3d
511, 513 (Mo. App. E.D. 2019) (citation and internal quotation marks omitted).

Although Guglielmino’s brief does include limited citations to caselaw and statutes,

the brief does not apply the legal principles of those cases or statutes to the present

case. “Mere conclusions and the failure to develop an argument with support from

legal authority preserve nothing for review.” Porter, 590 S.W.3d at 358 (citation




                                           5
and internal quotation marks omitted). Thus, Guglielmino’s argument section fails

to meet the requirements of Rule 84.04(e).

              As we have repeatedly stated, we prefer to resolve appeals on
       their merits. Occasionally, where an appellant’s argument is readily
       understandable, non-compliant briefs are reviewed ex gratia. We do
       so, however, only where the argument is readily understandable. This
       is not one such case. . . . . To determine whether [Guglielmino] is
       entitled to relief, we would have to comb the record for support for her
       factual assertions, decipher her point[s] on appeal, and locate legal
       authority for her argument[s]. In other words, we would have to act as
       [Guglielmino]’s advocate, which we cannot do.
Holding, 584 S.W.3d at 362 (citations and internal quotation marks omitted).

       Separate from the multiple, and substantial, procedural deficiencies in

Guglielmino’s brief, we also note that her brief is substantively deficient, because

none of her Points Relied On or arguments actually challenge the basis on which

the circuit court dismissed the present action: that Guglielmino should have

directly appealed the judgment entered in the land tax case, and that she was not

entitled to collaterally attack that judgment in this separate proceeding. 1 By failing
to actually challenge the basis on which the circuit court dismissed the current suit,

Guglielmino has wholly failed to demonstrate any basis for reversal, even if her

brief were otherwise compliant with Rule 84.04.

              While it may not be stated explicitly in Rule 84.04, the
       fundamental requirement for an appellate argument is that it
       demonstrate the erroneousness of the basis upon which a lower court
       or agency issued an adverse ruling. Unless an appellant challenges
       the grounds on which an adverse ruling depends, he has shown no
       entitlement to appellate relief.



         1      While the circuit court’s judgment may not explicitly state that the present
case constituted an improper collateral attack on the judgment in the land tax case, we
presume that the court relied on the basis for dismissal argued in the defendants’ motion to
dismiss. See, e.g., State ex rel. Welty v. Lewis, 551 S.W.3d 623, 625 n.1 (Mo. App. E.D. 2018)
(“If a trial court fails to state a basis for its dismissal, this court presumes the dismissal
was based on the grounds stated in the motion to dismiss.” (quoting Lueckenotte v.
Lueckenotte, 34 S.W.3d 387, 391 (Mo. 2001))).


                                              6
Rainey v. SSPS, Inc., 259 S.W.3d 603, 606 (Mo. App. W.D. 2008) (citations

omitted). 2

                                       Conclusion
       The appeal is dismissed.



                                          _______________________________________
                                          Alok Ahuja, Judge
All concur.




        2       We note, ex gratia, that the circuit court’s dismissal appears to be fully
consistent with well-established law. Guglielmino could have appealed the judgment
confirming the sale of the Property, but did not. See Matter of Foreclosure of Liens for
Delinquent Land Taxes v. Parcels of Land Encumbered with Delinquent Tax Liens, 484
S.W.3d 806, 807 (Mo. App. W.D. 2016) (“Section 141.590[, RSMo] provides that an appeal
from the judgment confirming or disapproving the sheriff’s sale and the distribution made
thereafter ‘must be taken within twenty days after the date of such judgment.’”). Instead,
she filed this separate lawsuit to challenge the judgment confirming the sale. We generally
do not permit a party to collaterally attack an earlier judgment in a subsequent proceeding.
See Interest of A.R.B., 586 S.W.3d 846, 860 (Mo. App. W.D. 2019).


                                             7